Exhibit List of Subsidiaries or Other Related Entities of Company Cheniere Common Units Holding, LLC Cheniere Corpus Christi Pipeline, L.P. Cheniere Creole Trail Pipeline, L.P. Cheniere Energy Investments, LLC Cheniere Energy Operating Co., Inc. Cheniere Energy Partners GP, LLC Cheniere Energy Partners, L.P. Cheniere Energy Shared Services, Inc. Cheniere FLNG, L.P. Cheniere FLNG-GP, LLC Cheniere International Investments, B.V. Cheniere LNG Holdings, LLC Cheniere LNG International S.A.R.L. Cheniere LNG O&M Services, LLC Cheniere LNG Services S.A.R.L. Cheniere LNG Terminals, Inc. Cheniere LNG, Inc. Cheniere Maritime Services, LLC Cheniere Marketing, LLC Cheniere Midstream Holdings, Inc. Cheniere Pipeline Company Cheniere Pipeline GP Interests, LLC Cheniere Southern Trail GP, Inc. Cheniere Southern Trail Pipeline, L.P. Cheniere Subsidiary Holdings, LLC Cheniere Supply& Marketing, Inc. Corpus Christi LNG, LLC Creole Trail LNG, L.P. Frontera Pipeline, LLC Grand Cheniere Pipeline, LLC J&S Cheniere S.A. Marea GP, LLC Marea Associates, L.P. Sabine Pass LNG, L.P. Sabine Pass LNG-GP, Inc. Sabine Pass LNG-LP, LLC Sabine Pass Tug Services, LLC Sonora Pipeline, LLC Terranova Energia S. de R.L. de C.V.
